Title: From James Madison to William C. C. Claiborne, 10 July 1804
From: Madison, James
To: Claiborne, William C. C.



Sir.
Department of State, July 10th. 1804.
Since my last of the 6th. June, I have recd. yours of the following dates viz. (two 29 & 30th. May 2 & 3d. June[)]. On the subject of the accusation of St. Julien, the observations contained in my letter of the 19th. Ult. apply viz. that the Judiciary power of the Country must decide whether he is subject to a trial and in what form. That the annexation of the Country to the United States should operate as an amnesty to offences especially mala in se, is a doctrine too dangerous to the safety of society to be hastily admitted: but the Judge competent to try such crimes must be left to form his own opinion on this preliminary question. The agitation of the public mind, justice to the community, and to the accusers, seem to require that the charge should receive a judicial decision, but as St. Julien has been admitted to bail it would justly be considered as an act of severity to recommit him to prison if the bail be good. This however must be left to the unbiassed determination of the proper Court.
No doubt is entertained that the Admiralty jurisdiction, if, as is believed such a jurisdiction exists among your powers, is competent to restore property taken at Sea from Citizens of the United States by any belligerent cruizer: how far the same relief can be extended to other Neutrals, is a distinct question, which it may not be necessary to decide. These remarks are made in allusion to the Privateer which you mention to have brought two Prizes into the Mississippi.
General Wilkinson has presented at the War Department the accounts of your joint expences as Commissioners for receiving possession of Louisiana. These with your observations upon the allowances prescribed in my letter of the 1st. May will be examined in due time, and decided upon under a proper consideration of all circumstances.
The dispute between the two Priests at Atacapus may be considered 1st. as a litigation of private rights. 2nd. in relation to a breach of the peace. In the first view it falls under the judicial cognizance, like other controversies between individuals. In the 2d. it requires penal or preventive measures, as in other cases for a breach of the peace. These are the ideas of the President, but they are not meant as dictates to the judicial discretion. The answer returned to Governor Folk is approved. I am &c.
James Madison.
P. S. Forty five additional passports are enclosed.
